                         Case 2:19-mj-01801 Document 1 Filed 10/24/19 Page 1 of 7

AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSARobert E. Eckert)                                 19-119



                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                   Eastern District of Pennsylvania

                  United States of America                                 )
                                V.                                         )
                         Jose Santiago                                     )   Case No.
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   October 24, 2019                  in the county of             Philadelphia      in the
      Eastern          District of           Pennsylvania           , the defendant(s) violated:

            Code Section                                                           Offense Description
 21 U.S .C. 841(a)(1), (b)(1)(B)                 Attempted Possession with the Intent to Distribute a Controlled Substance
 21 U.S .C. 846




          This criminal complaint is based on these facts:
 See attached affidavit




          0 Continued on the attached sheet.


                                                                                                   Complainant 's signature

                                                                                             Kevin M. Voit, Special Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.
                                                                               C
                                         Philadelphia, PA                               Timothy R. Rice, U.S. Magistrate Judge
City and state:
                                                                                                    Printed name and title
           Case 2:19-mj-01801 Document 1 Filed 10/24/19 Page 2 of 7



                                   AFFIDAVIT

      I, Kevin M. Voit, being duly sworn, depose and say:

      1.     I am a United States Postal Inspector. I am currently assigned to the

United States Postal Inspection Service, Philadelphia Division. I have been

employed as a Postal Inspector since April, 2016. Prior to becoming a Postal

Inspector, I was employed as a federal agent with the Department of Homeland

Security for seven and one half years. I have a Bachelor of Science in Business

Administration from Rider University in Lawrenceville, NJ. I have been trained

in various aspects of law enforcement, including the investigation of narcotics

offenses. Through my education and experience and that of other agents assisting

in this investigation, I have become familiar with the methods that individuals

use to traffic narcotics through the U.S. Mail.

      2.     As part of my duties as a United States Postal Inspector, I investigate

the illegal use of the U.S. Mails and private carriers to transport controlled

substances and drug trafficking instrumentalities, in violation of Title 21, United

States Code, Sections 841(a)(1), 843(b), and 846. I have been trained in various

aspects of law enforcement, including the investigation of narcotics offenses.

Through my education and experience, and that of other agents, I have become

familiar with the methods that individuals use to traffic narcotics through the

U.S. Mails. Because this affidavit is submitted for the limited purpose of

obtaining an arrest warrant, I have not included all information known by me or

other agents concerning this investigation.

                                          1
               Case 2:19-mj-01801 Document 1 Filed 10/24/19 Page 3 of 7



        3.       On October 22, 2019, the Philadelphia Division of the U.S. Postal

Inspection Service intercepted a Priority Mail parcel bearing Priority Mail

number 9505 5110 0907 9294 2672 89 (hereinafter referred to as the "Subject

Parcel"). The Subject Parcel was mailed from Puerto Rico in a USPS Priority Mail

flat rate box on October 21, 2019, and has the following characteristics: Priority

Mail No. 9505 5110 0907 9294 2672 89, measuring approximately 12" x 12" x

5.75" and bearing the return name/address "Johanna Cubero, urb. Zeno Gandia

981 Ave. F.J.G., Arecido PR 00612" and the delivery name/address "Luis

Hernandez, 5527 N. Marshall St., PhiladelPhia P.A. 19120."

        4.      According to the United States Postal Service as well as law

enforcement database CLEAR, "Johanna Cubero" is not known to associate to the

return address. Further, "Luis Hernandez" is not known to associate to the

delivery address. From my training and experience, and the experience of other

agents, I know that drug dealers who send controlled substances by the mail or

other package delivery services, will often use a fictitious return address name

and/ or a fictitious delivery addressee name when they are shipping parcels

containing controlled substances. They use this subterfuge in order to prevent the

mailer of the package from being located.

        5.      On October 23, 2019, the Subject Parcel was exposed to a drug

detection canine named "Chase." Chase is handled by Officer Michael Calchi

Badge   #    167 with the Millville Police Department. Officer Calchi has been with

the Millville Police Department since 2009 and he has been a Kg handler since

                                            2
            Case 2:19-mj-01801 Document 1 Filed 10/24/19 Page 4 of 7



 2012. The Millville Police Department certifies Officer Calchi and K9 Chase on a

 bi-annual basis, and Officer Calchi and K9 Chase have ongoing maintenance

· training every month during the year. In October 2019, Officer Calchi and K9

 Chase successfully completed the certification and are certified in the detection of

 the following substances: marijuana/hashish, cocaine hydrochloride/cocaine

 base, heroin hydrochloride, methamphetamine, and MOMA. Officer Calchi

 advised Postal Inspectors that Chase alerted positive to the presence of illegal

 narcotics inside the Subject Parcel.

       6.     On October 23, 2019, the Honorable Timothy R. Rice, United States

 Magistrate Judge for the Eastern District of Pennsylvania, issued a federal search

 warrant to search Priority Mail Priority Parcel bearing Priority Mail Number

 9505 5110 0907 9294 2672 89 (the Subject Parcel). Upon authorization of the

 search warrant, Postal Inspectors opened the Subject Parcel and found it to

 contain a gift wrapped package covered in newspaper. Inside the gift wrapped

 package were three heavily wrapped brick shaped objects that were composed of

 a white powdery substance (suspected cocaine) and when combined weighed a

 total of approximately three kilograms. The suspected cocaine was field tested

 and tested positive for the presence of cocaine. The estimated street value of

 three kilograms of cocaine is approximately $300,000 U.S. dollars.

       7.    On October 23, · 2019, the Honorable Timothy R. Rice, U.S.

 Magistrate Judge for the Eastern District of Pennsylvania, issued an anticipatory

 federal search warrant for 5527 N Marshall Street, Philadelphia, PA 19120, and

                                          3
            Case 2:19-mj-01801 Document 1 Filed 10/24/19 Page 5 of 7



issued a tracking warrant, to allow law enforcement to monitor the location and

contents of the Subject Parcel. U.S. Postal Inspectors repackaged the parcel with

beepers and GPS tracking devices, and included three rectangular shaped items

to give the appearance of three kilograms of cocaine (hereinafter referred to as

"the kilograms"). The kilograms were composed of a sham substance and a

representative sample off of the original cocaine was placed into one of the sham

kilograms. Law enforcement also placed theft detection powder on the outside of

the kilograms. This theft detection powder is invisible to the naked eye, but can

be seen using an ultraviolet light. Law enforcement uses theft detection powder

in order to determine what individual(s) have touched an object.

      8.     On October 24, 2019, U.S. Postal Inspectors conducted a controlled

delivery of the parcel to 5527 N Marshall Street, Philadelphia, PA 19120

(hereinafter referred to as the "Subject Location"). A U.S. Postal Inspector posing

undercover as a Letter Carrier (hereinafter referred to as "the UC") delivered the

Subject Parcel to the "Subject Location" at approximately 11:04am. An individual

later identified as Jose Santiago was standing outside of the front of the Subject

Location. Santiago approached the front door of the Subject Location, opened the

door, and instructed the UC to leave the Subject Parcel inside of the Subject

Location.

      9.    At approximately 12:05pm, the beeper transmitter device went into

alarm mode indicating the Subject Parcel was opened, exposing the gift wrapped

sham bundle of the kilograms.

                                        4
             Case 2:19-mj-01801 Document 1 Filed 10/24/19 Page 6 of 7



       10.    Minutes later, the law enforcement team knocked and announced

their presence at the front door of the Subject Location with no response. The

law enforcement team made entry and encountered Santiago who immediately

surrendered to law enforcement.

      11.     At approximately 12:10pm Santiago's hands were tested and tested

positive for the presence of theft detection powder.

      12.     At approximately 12:15pm Santiago was read his Miranda Rights and

requested to have an attorney present.

      13.     During the search of the Subject Location the outer box from the

Subject Parcel was recovered in the kitchen located in the rear of the Subject

Location. A law enforcement officer located outside in the rear of the Subject

Location explained that prior to law enforcement making entry through the front

door, the officer heard the rear door of the Subject Location open, followed by the

sound of an object hitting the ground, and observed Santiago enter the rear door

of the Subject Location. The sham bundle of the kilograms, with the gift wrapping

paper removed, were recovered on the other side of the fence on the property

adjacent to the rear of the Subject Location.

      14.     During the search of the Subject Location a loaded and chambered

SCY 9mm handgun was recovered on a shelf in the bedroom closet that Santiago

explained belonged to him. In the same closet where the handgun was recovered,

law enforcement found a back pack that contained several distribution sized bags

of white powder (suspected cocaine) and other empty distribution sized bags.

                                         5
              Case 2:19-mj-01801 Document 1 Filed 10/24/19 Page 7 of 7



Additionally, the bag pack contained powders recognized by law enforcement as a

cutting agent for the distribution of cocaine.       In your affiant's training and

experience, the quantity of recovered seized is consistent with the intent to

distribute.

      15.      In March of 2017, Inspectors intercepted a parcel addressed to Jose

Santiago, 5527 N. Marshall Street, Philadelphia, PA 19120. The aforementioned

parcel contained approximately one kilogram of cocaine. Law enforcement seized

the kilogram of cocaine, however, a controlled delivery was never attempted.

      16.      Based on the above facts, there is probable cause to believe that on or

about October 24, 2019, in Philadelphia, in the Eastern District of Pennsylvania

defendant Jose Santiago knowingly and intentionally attempted to possess with

intent to distribute 500 grams or more of a mixture and substance containing a

detectable amount of cocaine, a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1), (b)(1)(B).

                                               Kek~i~rJc
                                               U.S. Postal Inspector


0 2019-~
Sworn to before me thi ~        y




HON. TIM0$          R. RICE         ,_(l
United States Magistrate Judge




                                           6
